Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 20-F of Jacada Ltd. (the “Company”) for the year ended December 31, 2011 as filed with the Securities and Exchange Commission (the “SEC”) on April 30, 2012 and as amended by Amendment No. 1 thereto filed with the SEC on the date hereof (the “Report”), the undersigned, Gideon Hollander, Chief Executive Officer of the Company, and Caroline Cronin, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: 1.The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 7, 2012 By: /s/Gideon Hollander Gideon Hollander Chief Executive Officer /s/ Caroline Cronin Caroline Cronin Chief Financial Officer
